                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11        GWEN ROWE LEE,                                   Case No. 19-cv-06482-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER TO SHOW CAUSE
                                  13                   v.
                                                                                             Re: ECF No. 64
                                  14        SOUTH OF MARKET HEALTH CENTER,
                                  15                        Defendant.

                                  16

                                  17         On June 8, 2021, the defendant, South of Market Health Center, filed a non-joint discovery

                                  18   letter brief informing the court that the plaintiff, Gwen Rowe Lee, failed to participate in the meet
                                  19   and confer process pursuant to Section III.4 of the undersigned’s standing order, Rule 37(a)(1) of

                                  20   the Federal Rules of Civil Procedure, and Civil L.R. 37-1.1 The defendant provided a timeline of

                                  21   its communications (or lack thereof) with the plaintiff’s counsel and stated that “[f]or two months,

                                  22   [the] [p]laintiff has not substantively responded to [the defendant’s] more than half dozen attempts

                                  23   at initiating the meet and confer process.”2 The defendant requested that the court (1) order the

                                  24   plaintiff to participate in a Zoom/telephonic meet and confer “to discuss outstanding discovery

                                  25

                                  26
                                  27
                                       1
                                        Discovery Letter Brief – ECF No. 61. Citations refer to material in the Electronic Case File (ECF);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Id. at 1.

                                       ORDER – No. 19-cv-06482-LB
                                   1   issues” and (2) grant the defendant leave to move for sanctions against the plaintiff and her

                                   2   counsel for failing to meet and confer under Civil L.R. 37-1(a).

                                   3         On June 14, 2021, the court issued an order denying the discovery letter brief because it was

                                   4   not joint — and therefore in violation of its standing order — but ordered the parties to “confer by

                                   5   any means but at least by telephone” by June 21, 2021.3

                                   6         On June 23, 2021, the defendant filed another non-joint discovery letter brief informing the

                                   7   court that the plaintiff refused to provide input to the letter and continues to fail to meet and

                                   8   confer, in violation of the court’s June 14 order.4 According to the defendant, after receiving the

                                   9   court’s June 14 order, it contacted the plaintiff’s counsel on June 14, 15, 16, and 17 in an attempt

                                  10   to schedule a meet and confer. On June 16, 2021, the plaintiff’s counsel apparently texted the

                                  11   defendant that she “will send joint responses and discovery today” but did not respond to the

                                  12   request to meet and confer, and as of June 23, 2021, had not followed up with the responses or
Northern District of California
 United States District Court




                                  13   discovery.5 The defendant then requested that the court grant it leave to move to compel further

                                  14   responses to written discovery and/or leave to move for any and all available sanctions against the

                                  15   plaintiff and her counsel.6

                                  16         One June 24, 2021, the court ordered the plaintiff to file a response to the defendant’s

                                  17   discovery letter by noon on June 25, 2021, warning that the failure to do so would result in the

                                  18   court issuing an order to show cause why the defendant’s requests for leave to file a motion to

                                  19   compel and a motion for sanctions should not be granted.7 The plaintiff did not file a response.8

                                  20         The court now orders the plaintiff to appear for a hearing on July 15, 2021, at 9:30 a.m. to

                                  21   show cause why the court should not grant the defendant’s motions for leave to file a motion to

                                  22

                                  23

                                  24   3
                                           Order – ECF No. 62.
                                  25   4
                                           Discovery Letter Brief – ECF No. 63 at 1.
                                       5
                                  26       Id. at 1–2.
                                       6
                                           Id. at 3.
                                  27   7
                                           Order – ECF No. 64.
                                  28   8
                                           See generally docket.

                                       ORDER – No. 19-cv-06482-LB                          2
                                   1   compel discovery responses and a motion for sanctions. If the plaintiff has cured the issue by July

                                   2   8, 2021, the court will vacate the show-cause hearing.

                                   3      IT IS SO ORDERED.

                                   4      Dated: July 6, 2021

                                   5                                                   ______________________________________
                                                                                       LAUREL BEELER
                                   6                                                   United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 19-cv-06482-LB                       3
